DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
IDS submitted on 10/21/2019 has been considered by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “attempt to connect to the second device” on line 5 and claims 8 and 15 also recites similar limitation. It’s unclear, whether it’s the first device that is attempting to connect to the second device after a delay or there is a third device that is attempting to connect to the second device to determine a level of trustworthiness of the second device. 
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnaswamy et al. (US 2013/0024577 A1) (hereinafter, “Krishnaswamy”).

As to claim 1, Krishnaswamy discloses at least one storage device or storage disk comprising instructions which, when executed, cause one or more processors to at least: 
in response to a request from a first device to access a second device, delay the first device from connecting to the second device (“A system 100, such as a first server associated with a first user, receives a request from the first user to establish a trusted relationship with a second user associated with a second server (402). The system 100 then retrieves a communication history associated with the first user and the second user (404) …” –e.g. see, [0039], Fig. 4; herein, a first user (i.e. a first device) requests to establish a trusted relationship (i.e. connection) with a second 
attempt to connect to the second device (“The system 100 then retrieves a communication history associated with the first user and the second user (404) and transmits to the second server a challenge query based on the communication history (406). This challenge query can be based on at least one specific detail of a communication in the communication history, such as the subject of an email, the size of an attachment, an email header, a time of communication, duration of communication, metadata describing the communication, list of participants in the communication, and the content of the communication.” –e.g. see, [0039]; herein, a connection is attempted to the second server in order to determine the trustworthiness before permitting first device to connect to the second device, see also, Fig. 3, item 314 challenge query); 
determine a level of trustworthiness of the second device based on connection characteristics of a communication session including the one or more processors and the second device (“The system 100 then receives, from the second server, a response to the challenge query (408) and establishes, for the first user, the trusted relationship with the second user via the second server if the response matches an expected response based on the communication history (410). The response to the challenge question can be encrypted based on at least one of the challenge query and an answer to the challenge query. … In certain instances, establish the trusted relationship further includes elevating a level of trust for an existing trusted relationship. In other instances, an analysis of the communication history can occur, and based on this analysis a specific trust level can be established for the trusted relationship.” –e.g. see, [0039], see also, Fig. 3, Fig. 4, [0026], [0033], [0040]); and 
in response to determining that the second device meets a threshold of trustworthiness, permit the first device to connect to the second device (“Based on this trusted relationship, the first server and the second server can establish communications between the first user and the second user.” –e.g. see, [0040]; see also, [0026]; herein, The security or level of trust of the subsequently established trusted relationship can be based, at least in part, on the difficulty or unguessability of the challenge. In another aspect, the first server can generate and send a series of challenges, possibly increasing in difficulty, until the first server is satisfied, based on an identity verification threshold, that the responses from the second server are authentic.). 

	As to claims 8 and 15, these are rejected using the similar rationale as for the rejection of claim 1.

As to claims 2, 9 and 16, Krishnaswamy discloses wherein the instructions cause the one or more processors to, in response to determining that the second device does not meet the threshold of trustworthiness, prevent the first device from connecting to the second device (“… a system configured to automatically Based on the response the system may conclusively determine that there is, in fact, no relationship and terminate the exchange. In other instances, the response may match the expected response, in which case a trusted relationship is created.” –e.g. see, [0031], see also, [0026]). 

As to claims 3, 10 and 17, Krishnaswamy discloses wherein the instructions cause the one or more processors to, in response to determining that the second device does not meet the threshold of trustworthiness, transmit an alert message to the first device, the alert message to indicate that the second device is insufficiently trustworthy (“The confirmation 318 sent to the other server 308 can be a secret key or token, granting access to first user's 302 information, server, or data. The confirmation can be a text or binary based message indicating that establishment of the relationship or the rejection of the request to establish a relationship.” –e.g. see, [0037]). 

As to claims 4, 11 and 18, Krishnaswamy discloses wherein the instructions cause the one or more processors to (a) delay the first device from connecting to the second device or (b) prevent the first device from connecting to the second device by blocking a communication from the first device to the second device (“Upon receiving a response 316 meeting expectations, the server 306 creates a trusted relationship between the first user 302 and the second user 304. Creating a trusted relationship can include recording the relationship in a trusted relationship database 320 as well as sending confirmation 318 to the other server 308 that a trusted relationship has been approved. The confirmation 318 sent to the other server 308 can be a secret key or token, granting access to first user's 302 information, server, or data. The confirmation can be a text or binary based message indicating that establishment of the relationship or the rejection of the request to establish a relationship.” –e.g. see, [0037]; herein, when the response from the second server doesn’t meet the expectation, connection is denied, subsequently prevents the first device from connecting to the second device). 

As to claims 5, 12 and 19, Krishnaswamy discloses wherein the instructions cause the one or more processors to at least (a) delay the first device from connecting to the second device or (b) prevent the first device from connecting to the second device by preventing a transmission of data from the first device to the second device (“Upon receiving a response 316 meeting expectations, the server 306 creates a trusted relationship between the first user 302 and the second user 304. Creating a trusted relationship can include recording the relationship in a trusted relationship database 320 as well as sending confirmation 318 to the other server 308 that a trusted relationship has been approved. The confirmation 318 sent to the other or the rejection of the request to establish a relationship.” –e.g. see, [0037]; herein, when the response from the second server doesn’t meet the expectation, connection is denied, subsequently prevents the first device from connecting to the second device). 

As to claims 6, 13 and 20, Krishnaswamy discloses wherein the data includes data related to a password associated with a user of the first device (“The confirmation 318 sent to the other server 308 can be a secret key or token, granting access to first user's 302 information, server, or data. The confirmation can be a text or binary based message indicating that establishment of the relationship or the rejection of the request to establish a relationship.” –e.g. see, [0037]; herein, a token may be equivalent to a password which is passed to second server of the second user when connection is granted and subsequently not sending the token when the connection is denied). 

As to claims 7 and 14, Krishnaswamy discloses wherein the connection characteristics of the communication session including the one or more processors and the second device include at least one of (a) real time connection characteristics or (b) historic connection characteristics device (“… a system searching the communication history, building a new query, sending that query, receiving a response, and determining a trust level based on that response. Each iteration of this process can initiate a fresh determination of the response's effectiveness. Based on the response the system may conclusively determine that there is, in fact, no relationship and terminate the exchange. In other instances, the response may match the expected response, in which case a trusted relationship is created.” –e.g. see, [0031], see also, [0026]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2006/0212930 A1-Shull discloses a computer may request a trust score for a particular online entity (i.e. second device) in response to receiving, detecting and/or attempting to transmit a communication with that online entity. –e.g. see, Fig. 5, Abstract, [0038], [0039], [0053], [0071], [0089] of Shull.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495